t c memo united_states tax_court james h jordan petitioner v commissioner of internal revenue respondent docket no filed date kenneth e keate for petitioner blaine holiday for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies and additions to tax with respect to petitioner’s income taxes for and as follows 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated year deficiency additions to tax penalties sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions the sole issue for decision is whether petitioner’s drug addiction for which he underwent approximately weeks of rehabilitation in date coupled with his other medical problems and related memory loss gave him reasonable_cause to fail to file his income_tax returns for and the years at issue until date we hold that they do not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in eden prairie minnesota at the time he filed the petition 2respondent has accepted the returns for through that petitioner submitted in date which returns included deductions for business_expenses the parties therefore no longer dispute petitioner’s income_tax liabilities for through petitioner has conceded that he is liable for the additions to tax under sec_6651 for and and under sec_6654 for all years from through respondent has conceded that petitioner is not liable for the additions to tax under sec_6651 and sec_6654 for failure_to_file petitioner did not file his income_tax returns for the years by their due dates they all remained unfiled when an agent of respondent contacted petitioner regarding petitioner’s unfiled returns in date petitioner ignored the agent and did not submit any documents or information in response respondent sent petitioner a deficiency_notice on date petitioner finally submitted returns for through to respondent in date the same month he timely filed a petition with this court petitioner’s background petitioner has been a life_insurance salesman since leaving college petitioner’s life_insurance business focused on individual policies and very seldom involved group policies during the years at issue petitioner is married although he and his wife have filed separate returns since their marriage petitioner continued his life_insurance business during the years at issue petitioner experienced some success in his business from through petitioner’s annual reported gross_receipts from his life_insurance business ranged from a low of dollar_figure in to a high of dollar_figure in petitioner’s gross_receipts for and were the highest of any of the years 3petitioner’s accountants acting under a limited power_of_attorney obtained extensions of time to file petitioner’s returns for each year from through each return was therefore due october of the following year petitioner’s drug addiction petitioner has experienced headaches throughout most of his adult life beginning in or petitioner has seen numerous doctors and has tried a variety of different medications and treatments for his headaches these included darvocet percocet ativan and even injections of botox in his neck these medications did not relieve petitioner’s headaches petitioner’s doctor prescribed petitioner oxycontin in petitioner’s doctor increased the dosage of oxycontin during the next few years and also continued prescribing petitioner ativan so that petitioner was taking both medications petitioner’s doctor prescribed only enough oxycontin to last petitioner a week at a time if petitioner missed a dose of oxycontin however petitioner got a headache the oxycontin was taking over petitioner’s life and he lived in fear of not having his medication after experiencing heart problems in petitioner increasingly relied on the oxycontin he sought additional prescriptions from other doctors and early refills of the medication petitioner could never take enough oxycontin to feel normal petitioner was aware of his increased dependency on oxycontin and stopped taking the medication in date soon after he stopped taking it petitioner suffered a grand mal seizure petitioner was diagnosed with chemical dependency entered rehabilitation in date and was discharged after approximately weeks of treatment on date petitioner’s life after rehabilitation petitioner’s approximate 3-week stint in drug rehabilitation ended on date petitioner had not filed returns for or when he was discharged after his discharge petitioner returned to work and attended support group meetings his finances were in disarray he was disorganized and he was experiencing some memory problems petitioner’s home had been sold at a foreclosure sale in date but petitioner and his wife were ultimately able to repurchase it later that year petitioner began to organize his receipts and information to give to his accountant in late his goal was to file all late returns at one time it took several years petitioner finally filed his returns for the years at issue in date after respondent had sent petitioner the deficiency_notice opinion petitioner admits that he failed to file his returns timely we are asked to decide whether petitioner’s failure_to_file timely was due to reasonable_cause petitioner argues that his drug addiction and the time he spent in drug rehabilitation as well as his other medical problems and related memory loss constitute reasonable_cause for his failure to timely file a return for the years at issue sec_6651 provides for an addition_to_tax for failure to timely file a tax_return on or before the specified filing_date the addition_to_tax under sec_6651 does not apply however if the failure to timely file is due to reasonable_cause and not to willful neglect 469_us_241 petitioner has the burden_of_proof with respect to defenses to the additions to tax under sec_6651 116_tc_438 accordingly petitioner must prove that his failure_to_file was due to reasonable_cause and not to willful neglect id to satisfy this burden a taxpayer must show that he or she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg hobson v commissioner tcmemo_1996_272 reasonable_cause found where taxpayers cared for a child suffering from multiple sclerosis and an invalid amputee parent and taxpayer husband’s job forced taxpayers to live apart for part of the year tabbi v commissioner tcmemo_1995_463 reasonable_cause found where taxpayers’ son had heart surgery and taxpayers spent months continuously in the hospital with him and taxpayers filed their return months after their son’s death carnahan v commissioner tcmemo_1994_163 reasonable_cause found where taxpayer was confined to hospitals for severe mental illness affd without published opinion 70_f3d_637 d c cir jones v commissioner tcmemo_1988_542 reasonable_cause found where taxpayer was disabled for weeks of the year harris v commissioner tcmemo_1969_49 reasonable_cause found where taxpayer’s activities were severely restricted and taxpayer was in and out of hospitals due to various severe medical ailments including stroke paralysis heart attack bladder trouble and breast cancer hayes v commissioner tcmemo_1967_80 reasonable_cause found where two children were seriously ill with pneumonia taxpayer wife suffered a ruptured appendix requiring an emergency operation taxpayer husband suffered a mental and physical collapse requiring hospitalization and to be wheelchair-bound 46_bta_578 reasonable_cause found where estate’s executrix was confined to bed with a stroke suffered from diabetes developed gangrene in her leg and had little to no knowledge of business affairs on the other hand a taxpayer generally does not have reasonable_cause for his or her failure to timely file a return where the taxpayer’s illness does not prevent the taxpayer from filing his or her return see e g 88_tc_1175 no reasonable_cause found where taxpayer had a long history of delinquent filing of returns and taxpayer was actively involved in preparing and executing business-related documents despite illness during years at issue 16_tc_893 reasonable_cause not found where evidence lacking that taxpayer’s mental and physical condition was continuously impaired due to series of strokes ramirez v commissioner tcmemo_2005_179 reasonable_cause not found where despite taxpayer’s prior illness and surgery taxpayer was able to continue his legal practice pay business_expenses manage two rental properties and care for two minor children black v commissioner tcmemo_2002_307 reasonable_cause not found where filing delinquencies continued beyond duration of taxpayer’s illness and taxpayer refused to implement bookkeeping system that would have permitted accountants to prepare returns affd 94_fedappx_968 3d cir watts v commissioner tcmemo_1999_416 reasonable_cause not found where although taxpayer’s mother and daughter were both ill and taxpayer frequently took them to see doctors taxpayer also performed extensive architectural services in taxpayer’s business wright v commissioner tcmemo_1998_224 reasonable_cause not found where taxpayer had capacity to attend to matters other than filing tax returns despite his mother’s traumatic disappearance and death and the taxpayer’s failure_to_file returns continued beyond the duration of these events affd without published opinion 173_f3d_848 2d cir marrin v commissioner tcmemo_1997_24 reasonable_cause not found where taxpayer was a full-time_employee and was also actively transacting business in the securities market despite claimed depression affd 147_f3d_147 2d cir a taxpayer’s illness or incapacity generally does not prevent the taxpayer from filing returns where the taxpayer is able to continue his or her business affairs despite the illness or incapacity or where the taxpayer’s failure_to_file returns continues beyond the duration of the illness or incapacity wright v commissioner supra selective incapacity only with respect to a taxpayer’s income_tax returns is not sufficient id petitioner suffered medical problems during the years at issue petitioner introduced evidence regarding his heart problems his headaches and his drug addiction and rehabilitation we do not find however that petitioner’s illnesses incapacitated him to such an extent that he was unable to file his returns see ramirez v commissioner supra petitioner was in rehabilitation for approximately weeks at the beginning of although petitioner testified he experienced some memory problems petitioner was able to continue his life 4petitioner argues that he is only required to prove that he had reasonable_cause for his failure_to_file on the due_date of the return and for the months thereafter the reasonable_cause standard is a one-time test to be passed or failed at the payment due_date see indus indem v snyder bankr e d wash photographic assistance corp v united_states aftr 2d ustc par big_number n d ga events that occur after the due_date however are relevant and probative evidence assisting the court in determining whether the taxpayer’s failure was reasonable see 198_f3d_169 n 5th cir estate of hartsell v commissioner tcmemo_2004_211 accordingly we shall consider evidence relating to events after the due_date of the return and the months thereafter to assist us in determining whether petitioner’s failure to timely file his returns was due to reasonable_cause and not to willful neglect insurance_business during the years at issue in fact petitioner’s gross_receipts for and were the two highest totals for all years from through selective incapacity only with respect to income_tax returns is not sufficient to prove reasonable_cause wright v commissioner supra we find petitioner’s illnesses did not incapacitate him so severely that he was unable to conduct his business affairs during the years at issue we find therefore that petitioner’s illnesses also did not render him unable to timely file his returns for the years at issue moreover petitioner’s failure to timely file continued for years beyond the due_date of the returns petitioner’s drug addiction and rehabilitation admittedly affected him during a portion of particularly the time he spent in drug rehabilitation and likely for some time before he entered drug rehabilitation as well the returns remained unfiled for almost years from when petitioner began to assemble this information by fall see ramirez v commissioner supra wright v commissioner supra we find that petitioner’s failure_to_file continued well beyond the duration of his illnesses or incapacity see black v commissioner supra accordingly petitioner’s illnesses did not constitute reasonable_cause for his failure to timely file a return in sum petitioner has not shown that his failure to timely file income_tax returns for the years at issue was due to reasonable_cause and not to willful neglect thus we find that petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing and the concessions of the parties decision will be entered under rule
